DOWDELL, C. J.
The ruling of the trial court in the admission of evidence of the defendant’s confession was free from error. The proper predicate by preliminary examination of the witness was laid, showing that the statements testified to as having been made by the defendant were free and voluntary. Nor do we think that the conditions surrounding the defendant at the time of his statements were such as to induce the conclusion or belief that his statements were not voluntary.
In Spicer v. State, 69 Ala. 159, it was ruled that in capital cases the statute, requiring the service of a copy of the indictment on the defendant or his counsel one-entire day before the day set for his trial (section 7840, Code 1907), was mandatory, and, unless it affirmatively appeared of record that an order to that effect was made by the court, it was ground for reversal on appeal from the judgment of conviction. Spicer’s Case was followed and cited in the case of Lomineck v. State, which will be found reported in 39 South. 673. The record in the *3present case fails to show any order for the service of a copy of the indictment on the defendant. This, under the authorities cited above, constitutes reversible error.
The judgment must be reversed, and the cause remanded.
Reversed and remanded.
Simpson, Denson, and Mayfield, JJ., concur.